Citation Nr: 1625952	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for left sacroiliitis (back disability) from January 4, 2006.  

2.  Entitlement to a higher initial (compensable) rating for the left knee patellar tendonitis from January 4, 2006 to September 13, 2007, and in excess of 10 percent from September 13, 2007 (left knee disability). 

3.  Entitlement to a higher initial (compensable) rating for the bilateral pes planus (feet disability) from January 4, 2006 to February 3, 2011, and in excess of 10 percent from February 3, 2011.  


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from February 2002 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for a back disability, and assigned a 10 percent initial rating effective January 4, 2006 (date of claim of service connection), and granted service connection for a left knee disability and bilateral pes planus, and assigned noncompensable (0 percent) initial ratings. 

Within one year of the May 2007 rating decision, in August 2007, the Veteran submitted medical evidence regarding the severity of the knee, back, and feet disabilities; therefore, as new and material evidence was received within one year of the May 2007 rating decision, that rating decision did not become final, and the period on appeal is the initial rating period from January 4, 2006 (date of claim for service connection).  

In a May 2008 rating decision, the RO granted a 10 percent rating for the left knee disability, effective September 13, 2007, the date of correspondence regarding the left knee, creating a staged rating.  In a December 2012 rating decision, the RO granted a 10 percent rating for the bilateral pes planus, effective the date of the February 2011 VA examination, additionally creating a staged rating.  

This matter was previously remanded by the Board in December 2010 to obtain a VA treatment records from 2006 to 2007, and to obtain a new VA examination to assess the severity of the back, knee, and feet disabilities.  In February 2011, a VA examination was obtained; however, VA treatment records for the period from 2006 to 2007 were not associated with the claims file.  In May 2013, the Board again remanded the claim to obtain these records.  In October 2015, VA treatment records from 2006 to 2007, as well as up-to-date VA treatment records, were obtained; therefore, the Board finds that there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  For the entire rating period on appeal from January 4, 2006, the back disability has been manifested by symptoms of pain, stiffness, and occasional locking of the sacroiliac joint causing noncompensable limitation of motion of the thoracolumbar spine.  

2.  For the entire rating period on appeal from January 4, 2006, the back disability has not been manifested by symptoms of forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour. 

3.  For the entire rating period on appeal from January 4, 2006, the left knee disability has been manifested by symptoms of pain, clicking, popping, and stiffness with occasional flare-ups causing noncompensable limitation of motion.  

4.  For the entire rating period on appeal from January 4, 2006, the left knee disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, malunion or nonunion of the tibia or fibula, or genu recurvatum.  

5.  For the entire rating period on appeal from January 4, 2006, the bilateral pes planus has been manifested by symptoms of tenderness upon palpation, valgus alignment of the Achilles tendon, and increase in pes planus on weight-bearing.  

6.  For the entire rating period on appeal from January 4, 2006, the bilateral pes planus has not been manifested by objected evidence of marked deformity (pronation, abduction, etc...) pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal from January 4, 2006, the criteria for a higher initial rating in excess of 10 percent have not been met or more nearly approximated for the left sacroiliitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 	 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, from January 4, 2006 to September 13, 2007, the criteria for a higher initial rating of 10 percent, but no higher, for the left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014-5003 (2015).

3.  The criteria for a rating in excess of 10 percent for the left knee disability from September 13, 2007 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014-5003 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, from January 4, 2006 to February 3, 2011, the criteria for a higher initial rating of 10 percent, but no higher, for the bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014-5003 (2015).

5.  The criteria for a rating in excess of 10 percent for bilateral pes planus from February 3, 2011 have not been met or more nearly approximated.  38 U.S.C.A. 	 §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records. 	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2007, November 2007, April 2008, and February 2011.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted physical examination, and provided opinions as to the severity of each disability, including functional impairment.  Furthermore, while the last VA examination was in February 2011, the Veteran has not asserted, and the record does not otherwise suggest, worsening of symptomology since the last VA examination; therefore, the Board finds that the duty to assist in provided an adequate VA examination has been satisfied.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but declined.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  



General Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability rating shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While the RO has "staged" the ratings for the left knee and pes planus disabilities, the Board has considered, and found inappropriate the assignment of "staged ratings" for the entire rating period on appeal from January 4, 2006.  

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Initial Rating for the Back Disability 

The Veteran is in receipt of a 10 percent initial rating for the back disability under Diagnostic Code 5236, 38 C.F.R. § 4.71a, from January 4, 2006.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  	 38 C.F.R. § 4.71a.  

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Veteran generally contends that the back disability is more severe than the current 10 percent rating contemplates.  The Veteran states that the back disability causes stiffness and pain on the left side of the lumbar spine, with flare-ups of pain increasing to pain levels of 8 out of 10 approximately two to three times per week, and occasional locking of the sacroiliac joint.  

In April 2008, the Veteran was afforded a VA examination to help assess the severity of the back disability.  At that time, the Veteran reported increased pain in the sacroiliac joint, particularly during rainy weather.  The Veteran stated the pain prevents exercising and running, and worsens when carrying heavy backpacks.  The Veteran did not endorse symptoms of numbness, weakness, or bowel or bladder incontinence, and did not report flare-ups.  Upon examination, the VA examiner assessed a normal gait, with forward flexion ending at 90 degrees.  The Veteran had full range of motion of extension, bilateral flexion and rotation, with pain at the end of motion, worse on the left side.  The VA examiner noted no additional limitations following repetitive use, and noted no incapacitating episodes in the past 12 months.  

In February 2011, the Veteran was afforded another VA examination to help assess the severity of the back disability.  At that time, the Veteran stated there was continued pain and stiffness along the left side of the lumbar spine, but with flare-ups that will increase the pain to a pain level of eight out of ten.  The Veteran denied symptoms of radiating pain, numbness, tingling, and bowel or bladder changes.  The Veteran reported painful clicking in the left sacroiliac joint and occasional locking of the joint.  The Veteran stated the back disability prevents exercising and running, and the Veteran has pain walking up and down stairs in addition to prolonged walking.  The Veteran reported walking is limited to one-quarter mile to one-half mile.  The Veteran reported flare-ups occurring two to three times per week where the Veteran will seek bedrest or will just sit and rest.  At that time, the VA examiner assessed the spine as normal, and did not note muscle spasms.  The VA examiner noted tenderness to palpitation of the left sacroiliac joint.  Forward flexion was to 90 degrees, with pain at 90 degrees, and flexion was limited to 20 degrees bilaterally, with pain greater on the left side than right.  The Veteran endorsed pain on bilateral rotation, with pain on the left side greater than the right.  The VA examiner noted there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive movement.  

VA treatment records for the period on appeal from January 2006 to present show treatment for a back disability.  A September 2006 VA treatment record shows complaints of aggravated low back pain, and decreased forward motion due to pain, but no objective measurements were provided.  A November 2006 VA treatment note reveals the Veteran complained of pain and swelling of the back, and noted the Veteran has good range of motion of the back.  A January 2011 VA treatment note reveals complaints of worsening pain that is aggravated during load-bearing activities, and the Veteran began to see a chiropractor.  The Veteran stated the low back pain interferes with sleep.  A May 2012 VA treatment note shows complaints of aching, dull low back pain, increased by movement, standing, and walking.  

After review of all the evidence, both medical and lay, the Board finds that the criteria for an initial rating in excess of 10 percent for the back disability have not been more nearly approximated.  For the entire rating period on appeal from January 4, 2006, the back disability has been manifested by symptoms of pain, stiffness, and occasional locking of the sacroiliac joint causing noncompensable limitation of motion of the thoracolumbar spine.  Furthermore, the Veteran has a normal gait and normal spinal contour.  While the Board notes that the Veteran does experience flare-ups of the back two to three times per week, even considering the flare-ups, the evidence of record does not demonstrate that the flare-ups cause forward flexion to be limited to less than 60 degrees or a combined range of motion of 120 degrees or less.  38 C.F.R. § 4.40; Deluca.  

The Board has considered whether a higher rating would be warranted under Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  While the Veteran reported seeking bedrest during flare-ups, the evidence of record does not demonstrate, and the Veteran does not contend, that the bedrest is prescribed by a physician.  Therefore, the criteria for a higher initial rating in excess of 10 percent under Diagnostic Code 5243 have not been met or more nearly approximated.  38 C.F.R. § 4.71a.  

Initial Rating for the Left Knee Disability 

The Veteran is in receipt of a noncompensable (0 percent) rating for the left knee disability from January 4, 2006 to September 13, 2007, and a 10 percent rating from September 13, 2007 under Diagnostic Code 5014-5003, 38 C.F.R. § 4.71a.  

Diagnostic Code 5014 rates osteomalacia, which states that it is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note 	 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 	 (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

Diagnostic Code 5003 provides that when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.
  
The Diagnostic Codes that rate on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  Id.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id.

Throughout the course of the appeal, the Veteran generally contends that the left knee disability should be rated higher than the 10 percent rating.  The Veteran states the left knee is painful, with flare-ups of pain increasing to pain levels of 7 or 8 out of 10, as well as stiffness, clicking, and popping of the knee. 

In March 2007, the Veteran was afforded a VA examination to help assess the nature and severity of the left knee disability.  At that time, the Veteran complained of left knee pain without flare-ups.  Upon examination, left knee flexion was to 140 degrees, and extension was to 0 degrees, with tenderness over the patellar tendon.  The VA examiner reported no addition limitation of motion of the left knee following repetitive testing, and the VA examiner did not assess instability. 

In November 2007, the Veteran was afforded another VA examination to help assess the severity of the left knee disability.  At that time, the Veteran complained of increasing left knee pain beneath the patella without flare-ups.  The Veteran reported using a brace at times, and that activities requiring weight bearing, kneeling, or sitting are difficult.  Upon examination, the VA examiner assessed a normal gait, flexion ending at 140 degrees and extension ending at 0 degrees.  The VA examiner noted no effusion or instability, and that, upon repetitive testing, there was no additional limitation of motion, but additional pain.  

In February 2011, the Veteran was afforded another VA examination to help assess the severity of the left knee disability.  At that time, the Veteran reported pain level is a 2 out of 10, with flare-ups of pain that are a 7 or 8 out of 10, and stiffness, clicking, and popping of the knee.  The Veteran stated that the flare-ups occur occasionally depending on the activity, and that they do not cause incapacitation, but the Veteran will need to stop and rest.  The Veteran reported pain going up and down stairs, with up worse than down.  The Veteran did not report locking of the knee, but reported to have swelling.  Upon examination, the VA examiner noted a normal gait, with flexion ending at 140 degrees, and extension ending at 0 degrees.  The VA examiner noted pain beginning at 20 degrees through 0 degrees of extension, but no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive testing.  The Veteran did complain of additional pain on repetitive testing.  The VA examiner did not note swelling, but noted a click during range of motion testing.  The VA examiner reported negative instability testing.  

Review of VA treatment records during the period on appeal shows treatment for and complaints of left knee pain without effusion or locking.  A November 2010 VA treatment record notes complaints that the left knee pain is worse when climbing stairs.  At that time, there was no swelling, tenderness, or crepitus, and it was assessed that the Veteran had "good" range of motion.  VA treatment records do not give an objective measurement of range of motion of the left knee.  

After review of all the evidence, both medical and lay, the Board finds that the criteria for a 10 percent rating, but no higher, for the left knee disability have been more nearly approximated for the entire rating period on appeal from January 4, 2006.  The Veteran has symptoms of stiffness, clicking, popping, and pain of the left knee causing noncompensable limitation of motion, which more nearly approximates the criteria for a 10 percent rating under Diagnostic Codes 5014-5003.  38 C.F.R. § 4.71a.  

A rating in excess of 10 percent (20 percent) would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  For the entire rating period on appeal, the Veteran has been able to perform full range of motion of both flexion and extension.  The Veteran has described additional limitation of motion during flare-ups with difficulty ascending and descending stairs and difficulty with prolonged exercise; however, even considering the pain, the evidence does not show the left knee disability more nearly approximates limitation of flexion to 	 45 degrees or limitation of extension to 15 degrees during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.

The Board notes that at the April 2011 VA examination the VA examiner reported pain beginning at 20 degrees extension; nonetheless, pain alone does not constitute functional loss to more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 5261 for limitation of extension.  While the Veteran reports pain at 20 degrees extension and pain walking up stairs, the evidence of record, both medical and lay, does not demonstrate that the pain affects "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  See Mitchell, 25 Vet. App. at 32.  The evidence of record reflects that the Veteran has a normal gait, is able to perform full range of motion of the left knee and repetitive testing of the left knee, as well as walk, sit, and stand for short periods of time.  Therefore, the Board finds that the criteria for a rating in excess of 10 percent under Diagnostic Code 5261 have not been more nearly approximated for any period.  

The Board has considered whether a higher disability rating for the left knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the left knee disability causes pain that restricts overall motion.  The Veteran has consistently reported chronic knee pain and difficulty with prolonged walking, standing, and ascending and descending stairs; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate near full ranges of motion for the entire rating period that do not more nearly approximate the criteria for compensable ratings under either Diagnostic Code 5260 or 5261.  

The Board additionally finds that a separate rating for instability of the left knee under Diagnostic Code 5257 is not warranted for any period.  From January 4, 2006, all joint stability testing has been normal.  The Board has considered that the Veteran wears knee brace; however, the evidence of record, both medical and lay, do not suggest instability of the left knee, or any symptoms of instability of the left knee to warrant a rating under Diagnostic Code 5257. 

The Board further finds that a separate rating under Diagnostic Code 5258 is not warranted.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. "Locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise.  See Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  While the Veteran does complain of clicking and popping and complained of swelling at the February 2011 VA examination, the Veteran specifically denied symptoms of locking of the knee during the entire rating period on appeal; therefore, a separate rating under Diagnostic Code 5258 is not warranted.  38 C.F.R. §§ 4.3, 4.7.   

Additionally, the Board finds that, for the increased rating period from January 4, 2006, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  A separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the left knee disability has been otherwise manifested by symptomatic removal of the semilunar cartilage.  Furthermore, Diagnostic Code 5262 does not apply, as there is no evidence of malunion or nonunion of the tibia or fibula of the right knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the lay and medical evidence does not demonstrate ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  Additionally, there is no evidence that the Veteran underwent a knee replacement of the left knee joint; therefore, Diagnostic Code 5055 is inapplicable.  Id.  Finally, as the evidence of record does not reflect that the Veteran has genu recurvatum of the left knee, Diagnostic Code 5263 does not apply.  38 C.F.R. § 4.71a.  

Diagnostic Code 5014-5003 specifically provides disability ratings on the basis of limitation of motion, including limitation of motion caused by pain.  While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, the Board finds that the functional impairment caused by the pain and subjective feeling of giving way associated with the left knee disability is contemplated by the 10 percent disability ratings assigned.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2015); see also DeLuca at 204-07.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left knee disability is more nearly approximated by a 10 percent rating under Diagnostic Code 5014-5003.  38 C.F.R. §§ 4.3, 4.7.  

Initial Rating for Bilateral Pes Planus 

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for bilateral pes planus (flatfoot) from January 4, 2006 to February 3, 2011, and a 10 percent rating from February 3, 2011 under 38 C.F.R. § 4.71a , Diagnostic Code 5276.  

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 	 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  		 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015). 

The Veteran generally contends that the pes planus is more severe than the		 10 percent rating assigned, and there are symptoms of pain that cause difficulty standing and walking in which arch supports are not alleviating symptoms.  

In April 2008, the Veteran was afforded a VA examination to help assess the severity of the bilateral pes planus.  At that time, the Veteran reported complaints of bilateral arch pain at rest, when standing, and when walking.  The Veteran stated she does not have flare-ups, but reported the pes planus prevents activities requiring a lot of standing or walking, and can only stand for about 30 minutes and walk for 45 minutes.  Upon examination, the VA examiner noted tenderness bilaterally along the arches, but no pain upon manipulation, callosities, abnormal wear of shoes, or ulcerations.  The VA examiner noted a valgus alignment of the Achilles tendon on the right, and normal alignment on the left.  

The Veteran was afforded another VA examination in February 2011 to help assess the severity of the pes planus.  At that time, the Veteran continued to report bilateral arch pain, right greater than left, with occasional flare-ups of pain that are activity dependent.  The Veteran reported using orthotics in both shoes, and walking is limited to one-quarter to one-half of a mile.  Upon examination, the VA examiner noted tenderness to palpation of the arches and slight valgus alignment of the right Achilles tendon, with pes planus increasing during weight-bearing, right greater than left.  The Veteran's gait was assessed as normal.  The VA examiner noted there was no callus formation, abnormal wear of the shoes, or ulcerations.  Based on this examination, the RO granted a 10 percent rating for the bilateral pes planus from February 3, 2011.  

Review of VA treatment records during the period on appeal from January 4, 2006 show complaints of bilateral foot pain and receipt of arch support, but do not show complaints of callus formation, abnormal wear of shoes, or ulcerations.  

After review of all the evidence, both medical and lay, the Board finds that the criteria for an initial 10 percent rating for the entire period on appeal from January 4, 2006 have been more nearly approximated.  For the entire rating period on appeal, the Veteran has had tenderness upon palpation of the Achilles, indicating pain upon manipulation, as well as an abnormal alignment of the Achilles tendon, indicating weight-bearing line over or medial to great toe with inward bowing of the Achilles tendon.  The Board notes that the Veteran continued to experience the same symptoms of pes planus in February 2011 (the date of the grant of the 10 percent rating) as she did in April 2008, and, as the symptoms more nearly approximate the criteria for a 10 percent rating, the Board finds that the symptoms of "moderate" pes planus have been present for the entire rating period on appeal from January 4, 2006.  38 C.F.R. §§ 4.3, 4.7.  

Additionally, the Board finds that, for the initial rating period from January 4, 2006, no other higher or separate rating is warranted under any of the other Diagnostic Codes pertaining to the feet.  The record does not reflect, and the Veteran does not assert, that the Veteran has bilateral weak foot, pes cavus (claw foot), metatarsalgia, hallux valgus (bunions), hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones to warrant ratings under Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283.  38 C.F.R. § 4.71a.  

Furthermore, the Board finds that a rating under Diagnostic Code 5284 for "other foot injuries" is not warranted, as symptoms consistent with a "moderate" foot injury only are rated 10 percent, and would not warrant a higher rating.  Additionally, a separate rating under Diagnostic Code 5284 would be impermissible pyramiding, as it would compensate the Veteran for the same symptoms of pain and tenderness that cause difficulty standing and walking for prolonged periods, for which the Veteran is already compensated under Diagnostic Code 5276.  See Esteban, 6 Vet. App. at 261-62; see also Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (improper to rate a disability by analogy where VA's rating schedule includes criteria for the service-connected condition).

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would be warranted for the back, knee, and feet disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.	 § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's back, knee, and feet disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran describes symptoms of pain (back, knees, feet), limitation of motion (back and knees), tenderness, clicking and popping (knees) that affect the ability to walk, sit, stand, and perform other physical activities.  The schedular rating criteria under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5003 for painful arthritis, and Diagnostic Code 5276 specifically provide ratings for pain, limitation of motion, and difficulty with physical activities, which are incorporated into the schedular rating criteria.  See Diagnostic Codes 5003, 5010, 5236, 5276; 38 C.F.R. §§ 4.40, 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion), 4.59, DeLuca, 8 Vet. App. at 204-07.  In this case, comparing the Veteran's disability level and symptomatology of the back, knee, and feet disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  		 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the back, knee, and feet disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for a higher rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the left knee disability renders her 

unemployable, but rather the evidence of record demonstrates the Veteran has been either a student or working during the pendency of the appeal.  See February 2011 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

A higher initial rating in excess of 10 percent for the left sacroiliitis is denied. 

A higher initial rating of 10 percent, but no higher, for the left knee disability from January 4, 2006 to September 13, 2007 is granted; a rating in excess of 10 percent for any period is denied.   

A higher initial rating of 10 percent, but no higher, from January 4, 2006 to February 3, 2011 for the bilateral pes planus is granted; a rating in excess of 10 percent for any period is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


